[Exhibit 10.2]



EQUIPMENT LEASE AGREEMENT*


This Equipment Lease Agreement ("Agreement") is made as of this 13th of January
2010 ("Effective Date") by and between XXX ("Lessor"), and Advanced Micro
Sensors, Inc., Shrewsbury, Massachusetts, USA ("Lessee").


WHEREAS, the parties have entered into a Supply Agreement effective January 13,
2010 under which the Lessee is providing certain services to Lessor for the
development and production of an AMR sensor;


WHEREAS, the parties entered into an Equipment Purchase Agreement on
November 19, 2007 and now wish to extend the lease term of that agreement;


WHEREAS, a Nordiko 8550 Sputtering System ("Equipment") purchased by the Lessor
from the Lessee and located at the AMS facility in Shrewsbury, Massachusetts is
being used in the services under the aforesaid Supply Agreement;


NOW THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties hereby agree as follows:


1.           THE EQUIPMENT


1.1.           The Lessor purchased from the Lessee the Nordiko 8550 Sputtering
System (Serial Number 7324) on November 19, 2007. This System includes a sputter
chamber, control cabinet, two pumps and power supplies.


1.2.           The Equipment is currently located at AMS facility and is used by
the Lessee for the development and production of the Lessor's AMR sensor.


2.           LEASE OF THE EQUIPMENT


2.1.           Lease.  The Lessor hereby extends the lease of the Equipment to
the Lessee for a one (1) year period beginning from the Effective Date ("Initial
Term") for purposes of the Lessee providing certain services to (i) the Lessor
with respect to the development and production of certain products for the
Lessor and (ii) third parties. The Lessee agrees to use the Equipment in
accordance with all, and not in violation of any, applicable laws and solely for
the purposes specified in this Section 2. I. The Lessee acknowledges and agrees
that the services provided by the Lessee to the Lessor for which the Equipment
is to be used are personal and the Lessee may not assign or otherwise transfer
any right hereunder to any other person or entity. This lease of the Equipment
is subject to the provisions in Section 2.4. Notwithstanding the Lessee's right
to use the Equipment in accordance with the provisions in Section 2 of this
Agreement, the Equipment shall at all times be owned by the Lessor. The Lessee
shall have no interest in the Equipment other than the right to use the
Equipment pursuant to the terms and conditions of this Agreement. The Lessee
shall pay the Lessor rent for this lease of the Equipment in the amount of five
thousand dollars ($5,000), payable on the date hereof and on the first day of
any Extended Term (as that term is defined in Section 2.4 hereof) in addition to
the Lessee's obligations under Sections 2.2 and 2.3 below. The Lessor shall
refund a pro-rated portion of such rent paid with respect to the Initial Term or
any year of an Extended Term if such Initial Term or Extended Term is terminated
before the first anniversary of its commencement.
____________________
* The Registrant has sought confidential treatment of certain portions of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2.           Repair. Maintenance and Insurance.  While the lease of the
Equipment as set forth in this Section 2 is in effect, the Lessee shall,
regardless of whether the Lessee actually uses the Equipment during any period,
be responsible for and bear the expense of all necessary routine repairs,
routine maintenance, operation, and replacements required to be made to maintain
the Equipment in good condition. The Lessee shall keep the Equipment fully
insured against all risks of loss or physical damage to the Equipment for the
full insurable value thereof and such other insurance thereon in amounts and
against such risks as the Lessee may reasonably request, as provided in Section
3.3 below.


2.3.           Risk of Loss: Compliance.  While this lease of the Equipment
pursuant to this Section 2 is in effect, all risk of loss, damage to or
destruction (whether total or partial and even when such loss, damage, or
destruction is a result of fortuitous causes or force majeure) of the Equipment
shall at all times be on the Lessee. While this lease of the Equipment as set
forth in this Section 2 is in effect, the Lessee shall (i) comply with and
conform to all laws, ordinances, and regulations relating to the use or
maintenance of the Equipment, and (ii) shall keep the Equipment free from any
and all liens and encumbrances (other than this lease), and shall do or permit
no act or thing whereby the Lessor's title or rights may be encumbered or
impaired. All the Equipment shall remain personal property, and title thereto
shall remain in the Lessor exclusively.


2.4.           Extension of Right to Use Equipment.  Subject to the provisions
of Section 3.2, unless otherwise prematurely terminated in accordance with the
provisions of this Agreement, at the end of the Initial Term, for so long as the
Supply Agreement remains in effect this Agreement will automatically be extended
for further, successive one (I) year terms (each an "Extension Term"). The
Initial Term and/or any Extension Term will end automatically on termination of
the Supply Agreement. .


2.5.           Right of Removal.  Subject to the provisions of Section 3.2 of
this Agreement, after the expiration of the Initial Term and any Extended Term
(as applicable), the Lessor shall have the right, in its sole and absolute
discretion and for any reason, and at the Lessor's sale expense, to remove the
Equipment from the premises where they are located upon the Lessor providing the
Lessee with a written notice informing the Lessee of the Lessor's intention to
remove the Equipment (which notice may also be an email to an address previously
provided by the Lessee to the Lessor) (the "Notice of Removal").
 
 
2

--------------------------------------------------------------------------------

 
 
2.6.           Right to File Financing Statement.  The Lessee hereby irrevocably
authorizes the Lessor at any time and from time to time to file in any Uniform
Commercial Code jurisdiction any initial financing statement(s) and amendments
thereto in such form and substance as the Lessor shall reasonably require. It is
the intent of the parties that this Agreement and the transactions contemplated
hereby constitute a sale of the Equipment and a lease back to the Lessee of such
Equipment as provided herein, and that any filing of a financing statement under
the Uniform Commercial Code or otherwise shall not be construed as evidence that
any security interest was intended to be created, but only to give public notice
of the Lessor's ownership of the Equipment. If this Agreement or any of the
transactions contemplated hereby is otherwise deemed at any time to be one
intended as security or to not be a sale and the right to use described above,
the Lessee hereby grants to the Lessor a security interest in the Equipment and
all attachments and accessions thereto, improvements thereon and all products
and proceeds thereof (whether now owned or hereafter acquired, and wherever
located) to secure the obligations of the Lessee to the Lessor, including those
set forth herein.


3.           COVENANTS


The Lessee agrees that:


3.1.           Lessor Access.  The Equipment shall at all times be kept and
maintained only at the address for the Lessee listed in the first paragraph of
this Agreement. The Lessor shall be entitled to access the premises where the
Equipment is located during normal business hours and upon reasonable prior
notice for inspection of same, and/or at any time for removal of same pursuant
and subject to the terms of this Agreement.


3.2.           Solvency and Financial Distress.  The Lessee shall at all times
remain Solvent.  As soon as the Lessee becomes aware (or should reasonably have
been aware) of the existence of any development or other information which could
reasonably be expected to result in Lessee not to be Solvent, or if the
representations of the Lessee in Section 4.3 or Section 4.4 are not true and
correct, the Lessee shall immediately provide the Lessor with telephonic,
telecopy or e-mail notice specifying the nature of such development or
information, including the anticipated effect thereof, which notice shall be
promptly confirmed in writing within five (5) calendar days. Whether or not such
notice has been provided, in the event that the Lessor believes, in its
reasonable discretion, that the Lessee is or could reasonably be expected to not
be Solvent, or that the representations of the Lessee in Section 4.3 or Section
4.4 are, or may reasonably be expected to not be true and correct, then the
Lessor may enter into the premises where the Equipment are located, take
possession of the Equipment, and remove the Equipment from such locations, all
without further cost or expense to the Lessor.


3.3.           Insurance.  Lessee agrees to cause Lessor to be named as a "loss
payee" under Lessee's property-casualty insurance policy or policies covering
the Equipment and as an "additional insured" under Lessee's general liability
policy or policies, and to provide Lessor with evidence of such coverage from
time to time in form and substance reasonably satisfactory to Lessor. Breach of
this covenant by Lessee shall give Lessor the same rights as it would have under
Section 3.2 if the representations of the Lessee in Section 4.3 or Section 4.4
are not true and correct.


3.4.           Other Termination of Lease.  The Lessor may terminate the lease
created under Section 2.1 hereof at any time after the occurrence of any of the
following:
 
 
3

--------------------------------------------------------------------------------

 
 
(A)           The Lessee fails to pay rent on the dates and in the amounts
specified in Section 2.1 hereof, but the Lessor shall not be entitled to
terminate the lease unless it has first given the Lessee written notice of its
intent to terminate the lease for such failure to pay rent and the Lessee has
not paid such rent within three (3) business days after Lessee's receipt of such
notice; or


(B)           The Lessee breaches any other provision of this Agreement and
fails to remedy the breach within fourteen (14) days after written notice from
Lessor.


In addition, this Agreement will terminate automatically upon any termination or
expiration of the Supply Agreement between the parties dated January 13, 2010
("Supply Agreement") or of the Purchase and Lease Agreement between the parties
dated January 6, 2009 (the "Purchase and Lease Agreement"). The parties also
agree that, in the event of the termination or expiration of the Supply
Agreement, the lease to Lessee under the Purchase and Lease Agreement shall
terminate automatically, and the parties hereby agree that the Purchase and
Lease Agreement is deemed amended to this effect.


3.5.           Intellectual Property Escrow.  Pursuant to the Equipment Purchase
Agreement between the parties dated November 19, 2007, Lessee delivered to
Lessor's intellectual property counsel the Lessee's intellectual property
related to the Equipment as it relates to the AMR sensor products manufactured
for the Lessor. Such intellectual property will be delivered to the Lessor upon
its notification of such legal counsel (with a copy to the Lessee) that the
lease created under Section 2.1 hereof has.expired or terminated.


4.           REPRESENTATIONS OF THE LESSEE; INDEMNIFICATION


The Lessee represents and warrants to the Lessor as follows:


4.1.            Organization.  The Lessee is a corporation duly organized,
validly existing and in good standing under the laws of the state of its
incorporation, and has all requisite power and authority (corporate and other)
to own its properties, to carry on its business as now being conducted, to
execute and deliver this Agreement and the agreements contemplated herein, and
to consummate the transactions contemplated hereby. The Lessee is duly qualified
to do business and in good standing in all jurisdictions in which its ownership
of property being sold herewith or the character of its business requires such
qualification.
 
 
4

--------------------------------------------------------------------------------

 
 
4.2.           Authorization.  The execution and delivery of this Agreement by
the Lessee, and the agreements provided for herein, and the consummation by the
Lessee of all transactions contemplated hereby, have been duly authorized by all
requisite corporate and, if necessary, shareholder action. This Agreement and
all such other agreements and obligations entered into and undertaken in
connection with the transactions contemplated hereby to which the Lessee is a
party constitute the valid and legally binding obligations of the Lessee,
enforceable against the Lessee in accordance with their respective terms. The
execution, delivery and performance by the Lessee of this Agreement and the
agreements provided for herein, and the consummation by the Lessor of the
transactions contemplated hereby and thereby, will not, with or without the
giving of notice or the passage of time or both, (a) violate the provisions of
any law, rule or regulation applicable to the Lessee; (b) violate the provisions
of the Certificate of Incorporation or Bylaws of the Lessee; (c) violate any
judgment, decree, order or award of any court, governmental body or arbitrator;
or (d) conflict with or result in the breach or termination of any term or
provision of, or constitute a default under, or cause any acceleration under, or
cause the creation of any lien, charge or encumbrance upon the Equipment
pursuant to, any indenture, mortgage, deed of trust or other instrument or
agreement to which the Lessee is a party or by which the Lessee or any of its
properties is or may be bound. No consents or approvals of third parties (other
than any that have been obtained or which will be provided pursuant to this
Agreement) are required in connection with the consummation by the Lessee of the
transactions contemplated by this Agreement and the transactions contemplated
hereby.


4.3.            Solvency.  After giving effect to the transactions contemplated
by this Agreement, and at all times after the date hereof, the Lessee is and
will be Solvent. For purposes of this Lease Agreement, "Solvent" means (a) the
fair value of the property of the Lessee is greater than the total amount of
liabilities, including contingent liabilities, of the Lessee; (b) the present
fair salable value of the assets of the Lessee is not less than the amount that
will be required to pay the probable liability of the Lessee on its debts as
they become absolute and matured; ( c) the Lessee does not intend to, and does
not believe that it will, incur debts or liabilities beyond the Lessee's ability
to pay as such debts and liabilities mature; and (d) the Lessee is not engaged
in a business or transaction, and has no plans to engage in a business or
transaction, for which the Lessee's property would constitute an unreasonably
small capital. The amount of contingent liabilities (such as litigation,
guaranties and pension plan liabilities) at any time shall be computed, without
duplication, as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.


4.4.           Bankruptcy.  No petition or action for relief has been filed by
or against the Lessee under any bankruptcy, reorganization, insolvency or
moratorium law or any other law for the relief of, or relating to, debtors, or
seeking the appointment of a custodian, receiver, tmstee (or other similar
official) of the Lessee or all or any substantial portion of the Lessee's
assets, or making any assignment for the benefit of creditors.


4.5.           Indemnification.  The Lessee hereby indemnifies and holds
harmless the Lessor against all claims, damages, losses, liabilities, costs and
expenses (including, without limitation, settlement costs and any legal,
accounting or other expenses for investigating or defending any actions or
threatened actions) reasonably incurred by the Lessor in connection with (i) any
breach by the Lessee of any representation or warranty in this Agreement; (ii)
any breach of any covenant, agreement or obligation of the Lessee contained in
this Agreement or any other agreement, instrument or document contemplated by
this Agreement; (iii) any misrepresentation contained in any statement,
certificate or schedule furnished by the Lessee pursuant to this Agreement or in
connection with the transactions contemplated by this Agreement; (iv) any claims
against, or liabilities or obligations of, the Lessee or against the Equipment
not specifically assumed by the Lessor pursuant this Agreement; and (v) any
violation by the Lessee of, or any failure by the Lessee to comply with, any
law, ruling, order, decree, regulation or zoning, environmental or permit
requirement applicable to the Lessee or the Equipment.
 
 
5

--------------------------------------------------------------------------------

 


The Lessor shall have the right to set-off any and all amounts due by the Lessee
as a result of the indemnification provided under this Section 4.5 against any
amounts otherwise due by Lessor to Lessee under any agreement between the
parties.


4.6.           Survival orRepresentations. All representations and warranties
made by the Lessee herein or in any instrument or document furnished in
connection herewith shall survive the date hereof and any investigation at any
time made by or on behalf of the parties hereto.


5.           GENERAL


5.1.           This Agreement shall not affect the terms of the aforesaid Supply
Agreement.


5.2.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Lessee may not assign its obligations hereunder without
the prior written consent of the Lessor, which shall not be unreasonably
withheld. Any assignment in contravention of this provision shall be void. No
assignment shall release the Lessee from any obligation or liability under this
Agreement.


5.3.           Entire Agreement. This Agreement, all Schedules and Exhibits
hereto, and all agreements and instruments to be delivered by the parties
pursuant hereto represent the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof and supersede all prior
oral and written and all contemporaneous oral negotiations, commitments and
understandings between such parties. This Agreement may be modified or amended
only by a written instrument executed by the Lessor and the Lessee.


5.4.           Governing Law; Jurisdiction and Waiver of Jury Trial.  This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts. Lessor and Lessee agree that any suit relating to
this Agreement or the transactions contemplated thereby may be brought in the
Courts of the Commonwealth of Massachusetts or any federal court sitting
therein, and consent to the nonexclusive jurisdiction of such courts and service
of process in any such suit being made upon the Lessor or Lessee, as the case
may be, at the address provided above. Lessor and Lessee each hereby waives any
objection that it may now or hereafter have to the venue of any such suit or any
such court or that such suit is brought in an inconvenient forum. Lessor and
Lessee each hereby waives its right to a trial by jury with respect to any
action or claim arising out of any dispute in connection with this Agreement or
any transaction contemplated hereby.


5.5.           Limitation on Liability.  In no event shall either party be
liable or responsible for any special, indirect, incidental or consequential
damages (including but not lintited to damages for loss of profits, loss of
revenues or claims by any customer of Lessee) arising out of or in connection
with this Agreement or any performance or failure of performance by such party,
even if such party has been advised of the possibility of such damages or
losses.
 
 
6

--------------------------------------------------------------------------------

 


5.6.           Currency.  All monetary amounts set forth in this Agreement are
United States dollars.


5.7.           Notices.  Unless otherwise provided in this Agreement, any
notices or other communications required or permitted hereunder shall be
sufficiently given if delivered personally or sent by overnight courier or
registered or certified mail, postage prepaid, addressed to the party at the
address set forth below or to such other address of which the parties may have
given notice:


To the Lessee:


Advanced MicroSensors, Inc.
Attn: Tina Krasnecky
333 South Street
Shrewsbury, MA 01545
Facsimile: 508-770-5807
Email: tkrasnecky@advancedmicrosensors.com



 
To the Lessor:
   
   
   
   
   
   
 



Unless otherwise specified herein, such notices or other communications shall be
deemed received (a) on the date delivered, if delivered personally; (b) one (I)
business day after being sent via overnight courier; or (c) three (3) business
days after being sent, if sent by registered or certified mail.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed under
seal by their duly authorized representatives as of the date first set forth
above.


XXX
Advanced Micro Systems, Inc.

 

By:   
 
  By:    
 
      Name:    
 
  Name:    
 
      Title:    
 
  Title:    
 

 
 
7

--------------------------------------------------------------------------------

 
 
[Exhibit 10.2 continued]
 
PURCHASE AND LEASE AGREEMENT*
 
This Purchase and Lease Agreement (this “Agreement”) made as of the  6th day of
January, 2009 between XXX, a Delaware corporation with an office at
________________ (the “Buyer/Lessor”), and Advanced MicroSensors, Inc., a
Delaware corporation with its principal office at 333 South Street, Shrewsbury,
MA 01545 (the “Seller/Lessee”).
Preliminary Statement
 
The Buyer/Lessor desires to purchase, and the Seller/Lessee desires to sell, all
of the Purchased Assets for the consideration set forth below, subject to the
terms and conditions of this Agreement and upon consummation of the transactions
contemplated by this Agreement.  Moreover, the Buyer/Lessor hereby agrees to
grant to the Seller/Lessee a lease for the Fixed Assets subject to the terms and
conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree as follows:
 
1.           Sale and Delivery of the Purchased Assets.
 
1.1   Delivery of the Purchased Assets.
 
(a)      Subject to and upon the terms and conditions of this Agreement, the
Seller/Lessee hereby sells, transfers, conveys, assigns and delivers to the
Buyer/Lessor, and the Buyer/Lessor purchases from the Seller/Lessee, all of
Seller/Lessee’s rights, title and interests in and to the following
(collectively, the “Purchased Assets”):
 
(i)           all personal property listed on Exhibit A hereto (collectively,
the “Fixed Assets”);
 
(ii)          all rights of the Seller/Lessee under and to express or implied
warranties relating to or covering any Fixed Asset;
 
(iii)         all rights of the Seller/Lessee under any maintenance contracts or
agreements relating to the Fixed Assets; and
 
(iv)         all permits, licenses, registrations, certificates, orders,
approvals, variances, and similar rights issued or obtained from any
governmental entity (including any court, tribunal, administrative agency or
commission or other governmental or regulatory authority or agency), necessary
for the use or operation of any Fixed Asset.
 
(v)          all operation manuals, repair records, maintenance records relating
to the Fixed Assets.
 
____________________
* The Registrant has sought confidential treatment of certain portions of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2   Further Assurances.  At any time and from time to time after the date
hereof and subject to the terms and conditions of this Agreement, at the
Buyer/Lessor’s request and without further consideration, the Seller/Lessee
promptly shall execute and deliver such instruments of sale, transfer,
conveyance, assignment and confirmation, and take such other action, as the
Buyer/Lessor may reasonably request to more effectively transfer, convey and
assign to the Buyer/Lessor, and to confirm the Buyer/Lessor’s title to, all of
the Purchased Assets, to put the Buyer/Lessor in actual possession and operating
control thereof, to assist the Buyer/Lessor in exercising all rights with
respect thereto and to carry out the purpose and intent of this Agreement, in
each case subject to the terms and conditions of this Agreement.
 
1.3   Purchase Price.  The aggregate purchase price for the Purchased Assets is
$300,000, which shall be delivered by the Buyer/Lessor to the Seller/Lessee on
the date hereof by wire transfer to an account designated by the Seller/Lessee.
 
1.4   No Assumption of Liabilities. The Buyer/Lessor does not assume any
liabilities or obligations of the Seller/Lessee, and the Seller/Lessee shall
remain solely liable (as between the Buyer/Lessor and the Seller/Lessee) for any
and all such liabilities and obligations.
 
1.5   Condition; Disclaimer of Warranties.  The Buyer/Lessor acknowledges that
the Fixed Assets consist of used equipment and related personal property and
agrees that it is purchasing each of the Fixed Assets in “as is, where is”
condition.  Except as expressly set forth in Section 2 hereof, the Buyer/Lessor
makes no representations or warranties with respect to the Purchased Assets and,
without limiting the foregoing, expressly disclaims all warranties (express,
implied or otherwise) with respect to the Purchased Assets, including but not
limited to any implied warranties of merchantability or fitness for a particular
purpose.
 
2.           Representations of the Seller/Lessee.
 
The Seller/Lessee represents and warrants to the Buyer/Lessor as follows:
 
2.1   Organization.  The Seller/Lessee is a corporation duly organized, validly
existing and in good standing under the laws of the state of its incorporation,
and has all requisite power and authority (corporate and other) to own its
properties, to carry on its business as now being conducted, to execute and
deliver this Agreement and the agreements contemplated herein, and to consummate
the transactions contemplated hereby.  The Seller/Lessee is duly qualified to do
business and in good standing in all jurisdictions in which its ownership of
property being sold herewith or the character of its business requires such
qualification.
 
 
 

--------------------------------------------------------------------------------

 

2.2   Authorization.  The execution and delivery of this Agreement by the
Seller/Lessee, and the agreements provided for herein, and the consummation by
the Seller/Lessee of all transactions contemplated hereby, have been duly
authorized by all requisite corporate and, if necessary, shareholder
action.  This Agreement and all such other agreements and obligations entered
into and undertaken in connection with the transactions contemplated hereby to
which the Seller/Lessee is a party constitute the valid and legally binding
obligations of the Seller/Lessee, enforceable against the Seller/Lessee in
accordance with their respective terms.  The execution, delivery and performance
by the Seller/Lessee of this Agreement and the agreements provided for herein,
and the consummation by the Buyer/Lessor of the transactions contemplated hereby
and thereby, will not, with or without the giving of notice or the passage of
time or both, (a) violate the provisions of any law, rule or regulation
applicable to the Seller/Lessee; (b) violate the provisions of the Certificate
of Incorporation or Bylaws of the Seller/Lessee; (c) violate any judgment,
decree, order or award of any court, governmental body or arbitrator; or (d)
conflict with or result in the breach or termination of any term or provision
of, or constitute a default under, or cause any acceleration under, or cause the
creation of any lien, charge or encumbrance upon the Purchased Assets pursuant
to, any indenture, mortgage, deed of trust or other instrument or agreement to
which the Seller/Lessee is a party or by which the Seller/Lessee or any of its
properties is or may be bound.  No consents or approvals of third parties (other
than any that have been obtained or which will be provided pursuant to this
Agreement) are required in connection with the consummation by the Seller/Lessee
of the transactions contemplated by this Agreement and the transactions
contemplated hereby.
 
2.3   Ownership of the Purchased Assets.  There are no claims, liabilities,
liens, mortgages, security interests, restrictions, prior assignments, pledges,
charges, encumbrances and equities of any kind and nature whatsoever affecting
or against the Purchased Assets (collectively, the “Encumbrances”).  The
Seller/Lessee is the true and lawful owner of the Purchased Assets, and has the
right to sell and transfer to the Buyer/Lessor good, clear, record and
marketable title to the Purchased Assets, free and clear of all Encumbrances of
any kind and nature whatsoever.  The execution and delivery by the Seller/Lessee
of this Agreement vests good and marketable title to the Purchased Assets in the
Buyer/Lessor, free and clear of all Encumbrances.
 
2.4   Broker or Finder Fees.  The Seller/Lessee represents and warrants that it
has not engaged any broker or finder or incurred any liability for brokerage
fees, commissions or finder’s fees in connection with the transactions
contemplated by this Agreement, and agrees to indemnify and hold harmless the
Buyer/Lessor against any claims or liabilities asserted against it by any person
acting or claiming to act as a broker or finder on behalf of the other party.
 
2.5   Fixed Assets.  All of the Fixed Assets are in good operating condition and
repair, normal wear and tear excepted and with reasonable allowance for the age
of the Fixed Assets, are currently used by the Seller/Lessee in the ordinary
course of business and in the production of products of the Seller/Lessee and
normal maintenance has been consistently performed with respect to such Fixed
Assets.
 
2.6   Tax Matters.  The Seller/Lessee has timely filed or will timely file
(allowing for any applicable extension periods) all federal, state and local tax
returns which are required to be filed by it and has paid or will pay all taxes,
interest, penalties, assessments and deficiencies which have become due or which
have been claimed to be due prior to the date hereof relating to the Purchased
Assets.  The Seller/Lessee is current in the payment of all income, franchise,
real estate, sales, use and withholding taxes and other employee benefits, taxes
or imposts.
 
2.7   Compliance with Laws.  The Seller/Lessee is not in violation of any law,
regulation or ordinance relating to the Purchased Assets.
 
 
 

--------------------------------------------------------------------------------

 

2.8   Regulatory Approvals.  All consents, approvals, authorizations and other
requirements prescribed by any law, rule or regulation and all consents and
approvals of third parties which must be obtained or satisfied by the
Seller/Lessee and which are necessary for the execution and delivery by the
Seller/Lessee of this Agreement and the documents to be executed and delivered
by the Seller/Lessee in connection herewith, and the consummation of the
transactions contemplated hereby, have been obtained and satisfied.
 
2.9   Solvency.  After giving effect to the transactions contemplated by this
Agreement, and at all times after the date hereof, the Seller/Lessee is and will
be Solvent.  For purposes of this Purchase Agreement, “Solvent” means (a) the
fair value of the property of the Seller/Lessee is greater than the total amount
of liabilities, including contingent liabilities, of the Seller/Lessee; (b) the
present fair salable value of the assets of the Seller/Lessee is not less than
the amount that will be required to pay the probable liability of the
Seller/Lessee on its debts as they become absolute and matured; (c) the
Seller/Lessee does not intend to, and does not believe that it will, incur debts
or liabilities beyond the Seller/Lessee’s ability to pay as such debts and
liabilities mature; and (d) the Seller/Lessee is not engaged in a business or
transaction, and has no plans to engage in a business or transaction, for which
the Seller/Lessee’s property would constitute an unreasonably small
capital.  The amount of contingent liabilities (such as litigation, guaranties
and pension plan liabilities) at any time shall be computed, without
duplication, as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
 
2.10   Bankruptcy.  No petition or action for relief has been filed by or
against the Seller/Lessee under any bankruptcy, reorganization, insolvency or
moratorium law or any other law for the relief of, or relating to, debtors, or
seeking the appointment of a custodian, receiver, trustee (or other similar
official) of the Seller/Lessee or all or any substantial portion of the
Seller/Lessee’s assets, or making any assignment for the benefit of creditors.
 
2.11   Purchase Price.  The aggregate purchase price paid pursuant to Section
1.3 of this Agreement represents reasonably equivalent value for the Purchased
Assets.


3.           Lease of the Fixed Assets
 
3.1   Lease.  From and after giving effect to the sale of the Purchased Assets
by the Seller/Lessee to the Buyer/Lessor as provided in this Agreement, the
Buyer/Lessor hereby leases back to  the Seller/Lessee the Fixed Assets for
purposes of the Seller/Lessee providing certain services to (i) the Buyer/Lessor
with respect to the development and production of certain products for the
Buyer/Lessor and (ii) third parties.  The Seller/Lessee agrees to use the Fixed
Assets in accordance with all, and not in violation of any, applicable laws and
solely for the purposes specified in this Section 3.1.  The Seller/Lessee
acknowledges and agrees that the services provided by the Seller/Lessee to the
Buyer/Lessor for which the Fixed Assets are to be used are personal and the
Seller/Lessee may not assign or otherwise transfer any right hereunder to any
other person or entity.  This lease of the Fixed Assets is subject to the
provisions in Section 3.4.  Notwithstanding the Seller/Lessee’s right to use the
Fixed Assets in accordance with the provisions in Section 3 of this Agreement,
the Fixed Assets shall at all times be owned by Buyer/Lessor.  The Seller/Lessee
shall have no interest in the Purchased Assets after the date hereof other than
the right to use the Fixed Assets pursuant to the terms and conditions of this
Agreement.  The Seller/Lessee shall have no interest in the Purchased Assets
after the date hereof other than the right to use the Fixed Assets pursuant to
the terms and conditions of this Agreement.  The Seller/Lessee shall pay the
Buyer/Lessor rent for this lease of the Fixed Assets in the amount of one
thousand dollars ($1,000), payable on the date hereof and on the first day of
any Extended Term (as that term is defined in Section 3.4 hereof) in addition to
performance of the Seller/Lessee’s obligations under Sections 3.2 and 3.3
below.  The Buyer/Lessor shall refund a pro-rated portion of such rent paid with
respect to the Initial Term or any year of an Extended Term if such Initial Term
or Extended Term is terminated before the first anniversary of its commencement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2   Repair, Maintenance and Insurance.  While the lease of the Fixed Assets as
set forth in this Section 3 is in effect, the Seller/Lessee shall, regardless of
whether the Seller/Lessee actually uses the Fixed Assets during any period, be
responsible for and bear the expense of all necessary routine repairs, routine
maintenance, operation, and replacements required to be made to maintain the
Fixed Assets in good condition, normal wear and tear excepted and with
reasonable allowance for the age of the Fixed Assets, it being understood that
the Seller/Lessee shall not be responsible for any cost or expense of repairing
or replacing any Fixed Asset should such Fixed Asset experience a fundamental
failure or cease to operate notwithstanding the Buyer/Lessor’s performance of
its routine repair and maintenance obligations as provided above.  Seller/Lessee
shall keep the Fixed Assets fully insured against all risks of loss or physical
damage to the Fixed Assets for the full insurable value thereof and such other
insurance thereon in amounts and against such risks as Seller/Lessee may
reasonably request, as provided in Section 5.6 below.
 
3.3   Risk of Loss; Compliance.  While this lease of the Fixed Assets pursuant
to this Section 3 is in effect, all risk of loss, damage to or destruction
(whether total or partial and even when such loss, damage, or destruction is a
result of fortuitous causes or force majeure) of the Fixed Assets shall at all
times be on the Seller/Lessee.  While this lease of  the Fixed Assets as set
forth in this Section 3 is in effect, the Seller/Lessee shall (i) comply with
and conform to all laws, ordinances, and regulations relating to the use or
maintenance of the Fixed Assets, and (ii) shall keep the Fixed Assets free from
any and all Encumbrances (other than this lease), and shall do or permit no act
or thing whereby the Buyer/Lessor’s title or rights may be encumbered or
impaired.  All the Fixed Assets shall remain personal property, and title
thereto shall remain in the Buyer/Lessor exclusively.
 
3.4   Term of Lease.  The initial term of this lease shall be for the period
beginning on the date hereof and ending  January 6, 2010  (the “Initial
Term”).  Unless otherwise prematurely terminated in accordance with the
provisions of this Agreement, this lease shall terminate and no longer be of any
force or effect at the end of the Initial Term unless the Buyer/Lessor provides
the Seller/Lessee, at least 90 calendar days prior to the expiration of the
Initial Term, with written notice (which may also be an email to an address
previously provided by the Seller/Lessee to the Buyer/Lessor) for the extension
of such lease, in which case, the lease will be extended for an additional one
year period (the “Initial Extension”).  Buyer/Lessor may thereafter similarly
provide the Seller/Lessee with additional extension notices at least 90 days
prior to the expiration of the then-current term, each of which shall extend the
time for an additional one year term (all such extensions, including the Initial
Extension, an “Extended Term”).  The Buyer/Lessor is under no obligation to
provide the Seller/Lessee with any extension notices, and the determination
whether to provide any extension notices is in the sole and absolute discretion
of the Buyer/Lessor.  Furthermore, the providing of any extension notice on any
one or more occasions does not modify this provision, obligate the Buyer/Lessor
to provide any extension notice, or create any expectation on the part of the
Seller/Lessee that any further extension notices shall be given.
 
 
 

--------------------------------------------------------------------------------

 
 
3.5   Right of Removal.
 
(A)          Subject to the provisions of Section 5.3 of this Agreement, after
the expiration of the Initial Term and any Extended Term (as applicable), the
Buyer/Lessor shall have the right, in its sole and absolute discretion and for
any reason, and at the Buyer/Lessor’s sole expense, to remove the Fixed Assets
from the premises where they are located upon the Buyer/Lessor providing the
Seller/Lessee with a written notice informing the Seller/Lessee of the
Buyer/Lessor’s intention to remove the Fixed Assets (which notice may also be an
email to an address previously provided by the Seller/Lessee to the
Buyer/Lessor) (the “Notice of Removal”).
 
(B)           The requirement that the Notice of Removal be sent to the
Seller/Lessee as specified in this Section 3.5 do not apply in the event the
Buyer/Lessor decides, in its reasonable discretion, to remove the Fixed Assets
pursuant to the provisions in Section 5.3 of this Agreement.
 
3.6   Right to File Financing Statement.  The Seller/Lessee hereby irrevocably
authorizes the Buyer/Lessor at any time and from time to time to file in any
Uniform Commercial Code jurisdiction any initial financing statement(s) and
amendments thereto in such form and substance as the Buyer/Lessor shall
reasonably require.  It is the intent of the parties that this Agreement and the
transactions contemplated hereby constitute a sale of the Purchased Assets and a
lease back to the Seller/Lessee of such Purchased Assets as provided herein, and
that any filing of a financing statement under the Uniform Commercial Code or
otherwise shall not be construed as evidence that any security interest was
intended to be created, but only to give public notice of the Buyer/Lessor’s
ownership of the Purchased Assets.  If this Agreement or any of the transactions
contemplated hereby is otherwise deemed at any time to be one intended as
security or to not be a sale and the right to use described above, the
Seller/Lessee hereby grants to the Buyer/Lessor a security interest in the
Purchased Assets and all attachments and accessions thereto, improvements
thereon and all products and proceeds thereof (whether now owned or hereafter
acquired, and wherever located) to secure the obligations of the Seller/Lessee
to the Buyer/Lessor, including those set forth herein.
 
4.           Indemnification
 
4.1   Scope of Indemnification.  Subject to Section 11 below, the Seller/Lessee
hereby indemnifies and holds harmless the Buyer/Lessor against all claims,
damages, losses, liabilities, costs and expenses (including, without limitation,
settlement costs and any legal, accounting or other expenses for investigating
or defending any actions or threatened actions) reasonably incurred by the
Buyer/Lessor in connection with (i) any breach by the Seller/Lessee of any
representation or warranty in this Agreement; (ii) any breach of any covenant,
agreement or obligation of the Seller/Lessee contained in this Agreement or any
other agreement, instrument or document contemplated by this Agreement; (iii)
any misrepresentation contained in any statement, certificate or schedule
furnished by the Seller/Lessee pursuant to this Agreement or in connection with
the transactions contemplated by this Agreement; (iv) any claims against, or
liabilities or obligations of, the Seller/Lessee or against the Purchased Assets
not specifically assumed by the Buyer/Lessor pursuant this Agreement; and (v)
any violation by the Seller/Lessee of, or any failure by the Seller/Lessee to
comply with, any law, ruling, order, decree, regulation or zoning, environmental
or permit requirement applicable to the Seller/Lessee or the Purchased Assets.
 
 
 

--------------------------------------------------------------------------------

 
 
The Buyer/Lessor shall have the right to set-off any and all amounts due by the
Seller/Lessee as a result of the indemnification provided under this Section 4.1
against any amounts otherwise due by Buyer/Lessor to Seller/Lessee under any
agreement between the parties.


4.2   Survival of Representations.  All representations and warranties made by
the Seller/Lessee herein or in any instrument or document furnished in
connection herewith shall survive the date hereof and any investigation at any
time made by or on behalf of the parties hereto.
 
5.           Post-Closing Covenants.
 
The Seller/Lessee agrees that:
 
5.1   Asset Tags.  From and after the date hereof, the Seller/Lessee shall cause
the Fixed Assets to have asset tags affixed in a reasonably visible location at
all times which asset tags will be in form and substance acceptable to the
Buyer/Lessor and will indicate that such Fixed Assets are the property of the
Buyer/Lessor.
 
5.2   Buyer/Lessor Access .  The Fixed Assets shall at all times be kept and
maintained only at the address for the Seller/Lessee listed in the first
paragraph of this Agreement.  The Buyer/Lessor shall be entitled to access the
premises where the Fixed Assets or any other Purchased Assets are located during
normal business hours and upon reasonable prior notice for inspection of
same,  and/or at any time for removal of same pursuant and subject to the terms
of this Agreement.
 
5.3   Solvency and Financial Distress.  The Seller/Lessee shall at all times
remain Solvent.  As soon as Seller/Lessee becomes aware (or should reasonably
have been aware) of the existence of any development or other information which
could reasonably be expected to result in Seller/Lessee not to be Solvent, or if
the representations of the Seller/Lessee in Section 2.9 or Section 2.10 are not
true and correct, the Seller/Lessee shall immediately provide the Buyer/Lessor
with telephonic, telecopy or e-mail notice specifying the nature of such
development or information, including the anticipated effect thereof, which
notice shall be promptly confirmed in writing within five (5) calendar
days.  Whether or not such notice has been provided, in the event that the
Buyer/Lessor believes, in its reasonable discretion, that the Seller/Lessee is
or could reasonably be expected to not be Solvent, or that the representations
of the Seller/Lessee in Section 2.9 or Section 2.10 are, or may reasonably be
expected to not be true and correct, then the Buyer/Lessor may, in addition to
any other remedies, without notice and notwithstanding the Seller/Lessee’s
purchase rights set forth in Section 3.5 of this Agreement, enter into the
premises where the Purchased Assets are located, take possession of the
Purchased Assets, and remove the Purchased Assets from such locations, all
without further cost or expense to the Buyer/Lessor, whereupon the term of the
lease created under Section 3.1 hereof shall terminate.
 
 
 

--------------------------------------------------------------------------------

 
5.4.  Other Termination of Lease.  The Buyer/Lessor may terminate the lease
created under Section 3.1 hereof at any time after the occurrence of any of the
following:


(A)  The Seller/Lessee fails to pay rent on the dates and in the amounts
specified in Section 3.1 hereof, but the Buyer/Lessor shall not be entitled to
terminate the lease unless it has first given the Seller/Lessee written notice
of its intent to terminate the lease for such failure to pay rent and the
Seller/Lessee has not paid such rent within three (3) business days after
Seller/Lessee’s receipt of such notice; or


(B)  AMS’s  termination of the Development and Supply Agreement (“D&S
Agreement”) between the parties dated May 20, 2006 pursuant to Section 11(a), or
termination by the Buyer/Lessor pursuant to Section 11(b), of said agreement; or


(C)  a material breach by the Seller/Lessee of any of its obligations hereunder
or its exclusivity obligations under Section 3(b) of the D&S Agreement, if the
Buyer/Lessor has given the Seller/Lessee notice of such breach and the
Seller/Lessee has not cured such breach within ten (10) days of its receipt of
such notice.
 
5.5   Intellectual Property Escrow.  Promptly following execution of this
agreement, but in any event within thirty (30) days following the date of this
agreement, Seller/Lessee shall deliver to Buyer/Lessor’s intellectual property
counsel at the address noted below the Seller/Lessee’s intellectual property
related to the Fixed Assets  as it relates to    the AMR sensor products
manufactured for the Buyer/Lessor by use thereof as set forth in Exhibit B to
this agreement.
 
The Seller/Lessee’s intellectual property shall be delivered to:
 
Stanley M. Schurgin, Esq.
Weingarten, Schurgin, Gagnebin & Lebovici, LLP
Ten Post Office Square
Boston, MA 02109
Telephone:  617-542-2290


The intellectual property will be delivered to the Buyer/Lessor upon its
notification of the above legal counsel (with a copy to the Seller/Lessee) that
the lease created under Section 3.1 hereof has expired or terminated.


5.6   Insurance.  Buyer/Lessor agrees to cause Seller/Lessee to be named as a
“loss payee” under Seller/Lessee’s property-casualty insurance policy or
policies covering the Fixed Assets and as an “additional insured” under
Seller/Lessee’s general liability policy or policies, and to provide
Buyer/Lessor with evidence of such coverage from time to time in form and
substance reasonably satisfactory to Buyer/Lessor.  Breach of this covenant by
Seller/Lessee shall give Buyer/Lessor the same rights as it would have under
Section 5.3 if the representations of the Seller/Lessee in Section 2.9 or
Section 2.10 are not true and correct.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Transfer and Sales Tax.
 
Notwithstanding any provisions of law imposing the burden of such taxes on the
Seller/Lessee or the Buyer/Lessor, as the case may be, the Seller/Lessee shall
be responsible for and shall pay (a) all sales, use and transfer taxes, and (b)
all governmental charges, if any, upon the sale or transfer of any of the
Purchased Assets hereunder.  If the Seller/Lessee shall fail to pay such amounts
on a timely basis, the Buyer/Lessor may pay such amounts to the appropriate
governmental authority or authorities, and the Seller/Lessee shall promptly
reimburse the Buyer/Lessor for any amounts so paid by the Buyer/Lessor.
 
7.           Notices.
 
Unless otherwise provided in this Agreement, any notices or other communications
required or permitted hereunder shall be sufficiently given if delivered
personally or sent by e-mail or by overnight courier or registered or certified
mail, postage prepaid, addressed to the party at the address set forth below or
to such other address of which the parties may have given notice:
 
To the Seller/Lessee:
 
Advanced MicroSensors, Inc.
Attention: Tina Krasnecky, CFO
333 South Street
Shrewsbury, MA 01545
Facsimile:  508-770-5807
E-mail:  tkrasnecky@advancedmicrosensors.com


With a copy to:
 
To the Buyer/Lessor:
 
______________
______________
______________


With a copy to:
 
Robert L.  Birnbaum Esq.
Foley Hoag LLP
155 Seaport Boulevard
Boston, MA  02210
Facsimile:  617-832-7000
E-mail:  rbirnbaum@foleyhoag.com
 
Unless otherwise specified herein, such notices or other communications shall be
deemed received (a) on the date delivered, if delivered personally; (b) one (1)
business day after being sent via overnight courier; or (c) three (3) business
days after being sent, if sent by registered or certified mail.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that the
Seller/Lessee may not assign its obligations hereunder without the prior written
consent of the Buyer/Lessor, which shall not be unreasonably withheld.  Any
assignment in contravention of this provision shall be void.  No assignment
shall release the Seller/Lessee from any obligation or liability under this
Agreement.
 
9.           Entire Agreement; Amendments; Attachments.
 
This Agreement, all Schedules and Exhibits hereto, and all agreements and
instruments to be delivered by the parties pursuant hereto represent the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede all prior oral and written and all
contemporaneous oral negotiations, commitments and understandings between such
parties.  This Agreement may be modified or amended only by a written instrument
executed by the Buyer/Lessor and the Seller/Lessee.
 
10.         Expenses.
 
The Buyer/Lessor and the Seller/Lessee shall each pay their own expenses in
connection with this Agreement and the transactions contemplated hereby.
 
11.         Governing Law; Jurisdiction and Waiver of Jury Trial.
 
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts.  Buyer/Lessor and Seller/Lessee agree that
any suit relating to this Agreement or the transactions contemplated thereby may
be brought in the Courts of the Commonwealth of Massachusetts or any federal
court sitting therein, and consent to the nonexclusive jurisdiction of such
courts and service of process in any such suit being made upon the Buyer/Lessor
or Seller/Lessee, as the case may be, at the address provided
above.  Buyer/Lessor and Seller/Lessee each hereby waives any objection that it
may now or hereafter have to the venue of any such suit or any such court or
that such suit is brought in an inconvenient forum.  Buyer/Lessor and
Seller/Lessee each hereby waives its right to a trial by jury with respect to
any action or claim arising out of any dispute in connection with this Agreement
or any transaction contemplated hereby.
 
12.         Limitation on Liability.
 
In no event shall either party be liable or responsible for any special,
indirect, incidental or consequential damages (including but not limited to
damages for loss of profits, loss of revenues or claims by any customer of
Seller/Lessee) arising out of or in connection with this Agreement or any
performance or failure of performance by such party, even if such party has been
advised of the possibility of such damages or losses.
 
 
 

--------------------------------------------------------------------------------

 
 
13.         Miscellaneous.
 
The section headings are for the convenience of the parties and in no way alter,
modify, amend, limit, or restrict the contractual obligations of the
parties.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.  This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which shall be one and the
same document.
 
[Remainder of this page left blank]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of and on the date first above written.
 

 
SELLER/LESSEE:
     
ADVANCED MICROSENSORS, INC.
     
By:
   
Title:__President and CEO_________




 
BUYER/LESSOR:
     
XXX
       
By:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 